DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on March 22, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 8-27 are pending and under consideration in this action. Claims 1-17 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10, 12-18, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (Hori) (WO 2014/030771 A2; of record) and Bernard et al. (Bernard) (US 2002/0061319 A1; published May 23, 2002).
Applicant claims an emulsified cosmetic comprising:
an anionic acryl silicone copolymer (A) having an acryl chain as the backbone of the copolymer, the copolymer comprising, as monomer units, at least
(I) 1 to 30% by mass of a polymerizable hydrophilic monomer having phosphoric acid, or sulfonic acid neutralized with a base, and
(II) 10% by mass or more of a silicone macromonomer represented by the general formula (1) as shown in claim 8, or a silicone dendron group-containing polymerizable monomer;
an oil material (B); and
water (C).

Hori discloses a copolymer having a specific carbosiloxane dendrimer structure and a composition and cosmetic containing the same (para.0001). The cosmetic may be a skin care product, a hair product, an antiperspirant product, a deodorant product, a makeup product, or an ultraviolet ray protective product (para.0018). The cosmetic containing the copolymer yields excellent surface protective characteristics such as water resistance, sebum resistance, luster, tactile sensation, adherence to the hair and skin, and adhesiveness as well as appearance and feel of use (para.0020). The cosmetic may be in the form of an emulsion (para.0109).
In the copolymer, a specific amount of a dendrimer-type silicone, which is not straight-chained but is branched to a high degree, is grafted to the main chain, and the copolymer has good compatibility with various other cosmetic materials such as ultraviolet absorbers, in particular, so the copolymer has excellent compounding stability in a system to which an ultraviolet absorber is added (para.0019). The copolymer has unsaturated monomers having a specific carbosiloxane dendrimer structure within a range of from 45 to 60% by mass of all 
The copolymer may be obtained by copolymerizing at least (A) the unsaturated monomers having a carbosiloxane dendrimer structure and (B) at least one type of unsaturated monomer not having long-chain alkyl groups of from 14 to 22 carbon atoms in the molecule.  In particular, the copolymer is preferably obtained by copolymerizing (A) and (B) within a ratio range satisfying a relation in which (mass of component (A)/mass of all monomers):(mass of component (B)/mass of all monomers) is 0.45 to 0.55:0.55 to 0.45, i.e. the copolymer comprises 45-55% of monomer (A) (reading on 10% by mass or more of instant claim 8’s component (II)) and 55-45% of monomer (B) (reading on at least 1 to 30% by mass of instant claim 8’s component (I)) (para.0010, 0022).
The silylalkyl group having the carbosiloxane dendrimer structure (component A) has a structure in which the carbosiloxane units are extended in the form of a dendrimer. For this reason, the silylalkyl group is a functional group exhibiting increased water repellency (increased water resistance) in comparison to linear or simply branched polysiloxane units. Additionally, the silylalkyl group having a carbosiloxane dendrimer structure is chemically stable, and for this reason, the silylalkyl group is a functional group providing advantageous properties such as usability in combination with a wide range of raw materials for use in cosmetic compositions (para.0033). 
Among the exemplified (A) unsaturated monomer having the carbosiloxane dendrimer structure is the following formula (para.0037) (reads on the first formula in claims 24-26):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The (B) unsaturated monomer not having long-chain alkyl groups of from 14 to 22 carbon atoms is a component to be grafted to the main chain of the copolymer in addition to the silylalkyl group having a carbosiloxane dendrimer structure in order to adjust the copolymer to the desired film properties (para.0039).
Among the suitable examples of component (B) include carboxylic acid-containing vinyl monomers such as acrylic acid, methacrylic acid, itaconic acid, crotonic acid, fumaric acid, and maleic acid (para.0040). With the objective of further improving the adhesiveness of the vinyl polymer to the skin or hair or imparting moderate washability after use, an amino group may be introduced into the side chain of the vinyl polymer by neutralizing the carboxylic acid groups (e.g. acrylic acid, methacrylic acid, itaconic acid, crotonic acid, fumaric acid, or maleic acid) with an amine such as triethanolamine (para.0047). 
The cosmetic may further contain other oil agents (par.0051). The copolymer has particularly excellent miscibility with various oil agents, and a copolymer composition may be obtained that is uniform over a long time interval. This composition can be compounded with a cosmetic directly and is very useful as a raw material of a cosmetic from the perspective of handling ability and storage stability (para.0052).
Silicone oils are preferred as the oil agent (para.0054). When at least one silicone oil is included in the cosmetic or the cosmetic raw material, the stability over time can be improved, and it is possible to realize the characteristic fresh feel of a silicone oil (para.0061). 
Hydrocarbon oil and/or fatty acid ester oil may be used in combination with the silicone oil. By using the hydrocarbon oil and/or fatty acid ester oil in combination with the silicone oil, in addition to the refreshing texture particular to silicone oils, the moisture on the skin is retained, and the cosmetic composition can be imparted with a moisturizing feeling myristyl myristate (reading on polar oil)(para.0064). 
The cosmetic containing the copolymer or copolymer composition may further contain at least one surfactant selected from the group consisting of anionic surfactants, cationic surfactants, nonionic surfactants, and amphoteric surfactants (para.0081).
The cosmetic may be an emulsion-type cosmetic having a high water-soluble content, and it is preferable to include a water-soluble polymer. Among the suitable water-soluble polymer includes xanthan gum (reading on aqueous system thickener) (para.0100).
The cosmetic also includes purified water or mineral water (para.0103).

Hori does not appear to explicitly disclose wherein the copolymer comprises, as monomer units, at least (I) 1 to 30% by mass of a polymerizable hydrophilic monomer having phosphoric acid or sulfonic acid neutralized with a base. Bernard is relied upon for this disclosure. The teachings of Bernard are set forth herein below.

Bernard discloses a film-forming cosmetic composition comprising particles of at least one polymer in an aqueous dispersion. Bernard’s composition is used for cosmetic care or make-up process for keratinic materials such as skin, lips, nails, eyelashes, eyebrows, and hair (abstract; para.0001). 
ethylenically unsaturated monomers containing at least one sulfonic acid group such as styrenesulfonic acid, vinyl-sulfonic acid, 2-acrylamido-2-methylpropanesulfonic acid and salts thereof, ethylenically unsaturated monomers comprising at least one group chosen, for example, from a phosphonic acid group and a phosphoric acid group such as vinyl-phosphonic acid, and mono-esters of phosphoric acid (para.0065-0066). 
The ionic monomers can be wholly or partly neutralized (para.0064). The acid and anhydride groups in the first polymer may be neutralized wholly or partly by means of at least one neutralizing agent. The neutralization may be conducted either before or during introduction of the first polymer into the aqueous phase. The neutralizing agent may be chosen from, for example, from inorganic bases, organic bases, such as amino alcohols such as triethanolamine, and diamines (para.0101).

With regards to monomer (I) in the instant claim 8, which corresponds to Hori’s monomer (B), Hori discloses that among the suitable monomers for monomer (B) are carboxylic acid-containing vinyl monomers (e.g. acrylic acid, methacrylic acid, itaconic acid, crotonic acid, fumaric acid, and maleic acid) neutralized with triethanolamine, which have the advantage of improving the adhesiveness of the copolymer to the skin or hair. In light of Bernard’s disclosure that in addition to the aforementioned neutralized carboxylic acid-containing vinyl monomers, neutralized (with triethanolamine) ethylenically unsaturated monomers containing at least one 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Claims 11, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (Hori) (WO 2014/030771 A2; of record) and Bernard et al. (Bernard) (US 2002/0061319 A1; published May 23, 2002) as applied to claims 8-10, 12-18, and 20-26 set forth above, further in view of Toumi et al. (Toumi) (US 2002/0131948 A1; of record).
Applicant’s claims are set forth above and incorporated herein. 
Applicant further claims wherein the emulsified cosmetic is in the form of a multiphase emulsion. 

	The teachings of Hori and Bernard, and the motivation for their combination as they apply to claims 8-10, 12-18, and 20-26 are set forth above and incorporated herein. It is noted that Hori’s exemplified (A) unsaturated monomer having the carbosiloxane dendrimer structure discussed above also reads on the first formula in claim 27.

	The combined teachings of Hori and Bernard do not appear to explicitly disclose wherein the emulsified cosmetic is in the form of a multiphase emulsion. Toumi is relied upon for this disclosure. The teachings of Toumi are set forth herein below.

	Toumi discloses a composition useful as a tightening agent for decreasing or removing signs of aging, particularly for reducing or removing wrinkles and/or fine lines or to smooth out human skin, and its use in a cosmetic treatment of aged skin (abstract). The composition can be provided in all the pharmaceutical dosage forms normally used for a topical application on the skin, such as a multiple emulsion (para.0081). 

	As discussed above, Hori disclose a cosmetic composition for application to the skin, which may be an emulsion-type formulation. In light of Toumi’s disclosure that multiple emulsion is a dosage form known to be used for formulations for topical application onto the skin, it would have been obvious to one of ordinary skill in the art to further combine the teachings of Hori and Bernard with the teachings of Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Hori discloses a cosmetic composition, which may take the form of an emulsion, for application to the skin, and Toumi discloses that multiple emulsions is an emulsion form known to be used for cosmetic compositions applied topically to the skin.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. 
(1) Applicant argues that the Office Action has not established (i) that the applied references teaches or suggests the claimed features as amended, and (ii) that there would have been any reasons or rationale for one of ordinary skill in the art to have somehow modified the teachings of Hori in the manner necessary to arrive at the claimed features. Applicant further argues that the mass of monomer unit (I) in component (A) of the instant claim 8 is 1 to 30% by mass, and its amount is different from that of component (B) of Hori (45-55%).

With regards to Applicant’s argument (1), the Bernard reference has been newly cited to address the newly amended claim 8. In particular, as discussed above, Bernard discloses that like Hori’s hydrophilic monomers having carboxylic acid neutralized with a base, Bernard’s disclosed hydrophilic monomers having a phosphoric acid or sulfonic acid neutralized with a base also improves the adhesion of the polymer to the keratin material (e.g., skin or hair).
With regards to the amount of the instant claim 8’s component (A)(I), as discussed above, the claims as currently written recites that component (A) comprises “at least (I) 1 to 30% by mass of a polymerizable hydrophilic monomer having phosphoric acid, or sulfonic acid neutralized with a base,” 

(2) Applicant argues that  the patentability of the claimed features is further supported by superior results disclosed in the specification, which could not have been reasonably predicted based on the teachings of the applied references. Applicant argues that the emulsified cosmetic of the claimed invention has excellent emulsification stability, excellent long-lasting use, non-stickiness, and refreshing feeling on use. Applicant argues that in contrast, Hori neither describes nor suggests the aforementioned effects. 
Applicant further argues that generally, a feature of a copolymer depends on the structure and composition ratio of monomer unit, and composition containing copolymer and its effect are also strongly related. Applicant argues that it is extremely difficult to predict how to change the monomer unit and its composition ratio to obtain the above effects from Hori which only discloses copolymer having different monomer unit and different composition ratio.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. With regards to the data disclosed in the specification, the data is not commensurate in scope with the claims. The claims do not recite an amount of component (A) in the composition, indicating that any amount of component (A) may be used. However, the  examples in Tables 2 and 3 in the instant specification only use component (A) in an amount of 1.5% by mass, 2% by mass, or 3% by mass, which is not representative of the range encompassed by the instant claims (i.e. any amount). It is unclear if the results seen from Examples 1-10 in Applicant’s Tables 2 and 3 would also be seen if the claimed component (A) was used in much greater amounts, e.g., 95% by mass.
The data in the specification is also not commensurate in scope with the claims with regard to the type of emulsion. The instant claim 8, for example, only recites that the composition is an “emulsified cosmetic” and does not specify whether it is an oil-in-water (O/W) type emulsion or water-in-oil (W/O) type emulsion. The examples in Tables 2 and 3 of the specification only test W/O emulsions and “multiphase” emulsion, not specifying whether the multiphase emulsions are W/O/W or O/W/O type emulsions. As evidenced by Apostol et al. (Apostol) (US 2007/0237798 A1; published Oct. 11, 2007), W/O and O/W emulsions each have their benefits and drawbacks. Apostol discloses that O/W make emulsions generally feel lighter, cooler, and less greasy than W/O makeup, and are also easier to remove. 
With regards to Applicant’s argument that Hori neither describes nor suggests the aforementioned effects, note MPEP 2144(IV): “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, as discussed above, the motivation for using Bernard’s neutralized ethylenically unsaturated monomers containing at least one sulfonic acid group or phosphoric acid group as Hori’s monomer (B) was in order to obtain the advantage of improving the adhesion of the cosmetic containing the copolymer of the combined teachings of the prior art references to the skin and hair, which is one of Hori’s objectives. 
With regards to Applicant’s argument that a feature of a copolymer depends on the structure and composition ratio of monomer unit and that it is extremely difficult to predict how to change the monomer unit and its composition ratio to obtain the above effects from Hori, in the rejections set forth above, the motivation for the combined teachings of the cited prior art references was not to obtain a copolymer having the effects disclosed by applicant (e.g. excellent emulsification, excellent long-lasting use, non-stickiness, and refreshing feeling on use). .

Conclusion
Claims 8-27 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616